United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3133
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Ezra Emil Johnson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: September 23, 2019
                             Filed: December 3, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and BEAM, Circuit Judges.
                             ____________

PER CURIAM.

      Ezra Emil Johnson pleaded guilty to conspiracy to distribute 100 grams or more
of a mixture or substance containing heroin, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 846. The district court1 sentenced Johnson to 132 months’
imprisonment. We affirm.

       The district court calculated Johnson’s advisory sentencing range under the
U.S. Sentencing Guidelines (Guidelines). Adopting the presentence investigation
report, the district court applied the Guidelines career offender provision, because
Johnson had one prior conviction that qualified as “a crime of violence” and another
that qualified as “a controlled substance offense.” See U.S.S.G. § 4B1.1(a). The
court determined that Johnson’s total offense level was 31, that his criminal history
category was VI, and that his advisory sentencing range was 188 to 235 months’
imprisonment. The court varied downward after consideration of the 18 U.S.C.
§ 3553(a) factors.

       Johnson argues that the application of the Guidelines career offender provision
violates the Double Jeopardy Clause of the Fifth Amendment. He contends that the
imposition of a more severe advisory range punishes him twice for his earlier
offenses. The Supreme Court has rejected similar double jeopardy challenges,
“because the enhanced punishment imposed for the later offense is not to be viewed
as either a new jeopardy or additional penalty for the earlier crimes, but instead as a
stiffened penalty for the latest crime . . . .” Witte v. United States, 515 U.S. 389, 400
(1995) (internal quotation marks and citation omitted). Because the career offender
provision increases Johnson’s total offense level for his current offense, it is not an
additional penalty under the Fifth Amendment, and Johnson’s argument thus fails.
See United States v. Thompson, 972 F.2d 201, 204 n.3 (8th Cir. 1992) (holding that
the career offender provision does not violate the Double Jeopardy Clause); see also
United States v. Smith, 581 F.3d 692, 695 (8th Cir. 2009) (holding that increasing a
sentence based on a prior conviction does not violate the Double Jeopardy Clause).


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -2-
       Finally, Johnson’s sentence is substantively reasonable. The record establishes
that the district court sufficiently considered the § 3553(a) sentencing factors and did
not abuse its discretion in varying downward. See United States v. Zauner, 688 F.3d
426, 429 (8th Cir. 2012) (noting that, when a district court varies downward, “it is
nearly inconceivable that the court abused its discretion in not varying downward still
further” (quoting United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009))); see
also United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(discussing standard of appellate review for sentencing decisions).

      The sentence is affirmed.
                      ______________________________




                                          -3-